h E“ELCU

Ao 24513 (CAsDRev. 02/18) Judgment in a Criminal ease M/-\R 0 7 2019

CLERK. U»S. U|STP|CT'CGURT

UNITED STATES DISTRICT (,B as wife w woman

 

 

l E‘F F=‘UTY
SOUTHERN DISTRlCT OF CALIFOR_NIA V'.' `
UNITED STATES OF AM:ERICA JUDGMENT IN A CRIM[NAL CASE
V_ (For Offenses Committed On or After Novernber l, 1987)

LAZARO JAVIER RAMIREZ-CORTEZ (2)
Case Number: 3:18-CR-04054-AJB

Marcus S. Bourassa FD

 

 

Defendant’s Attorney
REGISTRATION No. 72044-298
|:| _
THE DEFENDANT:
|Xl pleaded guilty to count(s) One of the Superseding Indictment.
|:| was found guilty on count(s)
aher a plea of not guilty

 

Accordingly, the defendant is adiudged guilty of such count(s), which involve the following offense(s):

 

 

Title and Section / Nature of Offense Count
18:1028{¢:) - Conspiracy To Tra nsfer Fa|se identification Documents ls
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

ij The defendant has been found not guilty on count(s)

 

bI{ Count(s) Underlying lndictment is dismissed on the motion of the United States.

m Assessment: $100.00 - Remitted

JVTA Assessrnent*: $

flustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
PX< Fine Waived |:| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residenceJ or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

 

 

H .ANTHONY J. BATTAG@(
ITED STATES DISTRICT JUDGE

3:18-CR-04054-AJB

',\

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: LAZARo JAVIER RAMIREz-coRTEz (2) Judgmenr - Page 2 ofz
cAsE NUMBER: 3 z 1 s-cR-04054~AJB

lMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served as to count ls.

|:l|:|

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
[| at A.M. on

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:| on or before
|:| as notified by the United States Marshal.
|:\ as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on to

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-04054-AJB

